Citation Nr: 0012767	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has established that the individual on 
whose service his claim is predicated met the basic 
eligibility requirements for Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Horacio Villarete, Agent


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for VA benefits.  
The appellant is the brother of an individual upon whose 
service the claim for VA benefits is made.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's brother is not shown to have had active 
military, naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to VA benefits as a foster 
parent based on his brother's service during World War II.  
The appellant's brother reportedly died during World War II.  
In support of this claim, the evidence includes two 
affidavits dated in May 1997 from two individuals who report 
to have knowledge of the appellant's brother's service; a 
document from the Philippine National Red Cross dated in 
August 1961; and a certification from the Armed Forces of the 
Philippines dated in October 1996.  The appellant also 
appeared in June 1999 at a hearing before the undersigned 
member of the Board at the Manila RO and argument was 
presented in his behalf.

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member upon 
whose service such benefits are predicated has attainted the 
status of veteran.  Laruan v. West, 11 Vet. App. 80, 85 
(1998).  Eligibility for VA benefits is based on statutory 
and regulatory provisions which define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, and certain claims for death benefits based on such 
service, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the service department has certified on more 
than one occasion that the appellant's brother did not have 
valid military service for purposes of eligibility for VA 
benefits.  In this regard, an October 1953 request for Army 
information pertaining to the appellant's brother indicates 
that:  "Subject individual has no recognized guerrilla 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United 
States."  Based on the additional documents submitted by the 
appellant, the RO again requested the service department to 
redetermine the appellant's brother's service, and in 
February 1998, it was indicated that the evidence was 
insufficient to warrant a change in the prior negative 
certification rendered in October 1953.

As the Court noted in the Duro case, it is patently clear 
from the provisions of 38 C.F.R. § 3.203 that VA has made 
service department verification a requirement for 
establishing that a VA claimant, or the individual upon whose 
service a claim is made, served in the U.S. Armed Forces, or 
in this case, in the Philippine Commonwealth Army in the 
service of the U.S. Armed Forces.  The Court concluded that 
"It is clear, then, that service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The affidavits and various documents submitted by the 
appellant do not satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service.  See Soria v. Brown, 
118 F.3d 747 (Fed. Cir. 1997) (although Philippine veterans 
may rely on Philippine-generated documentation to prove 
veterans' status under the Immigration Act, such 
documentation does not extend to qualifying service for VA 
purposes under Title 38 of the United States Code).  

The appellant's representative has urged that there were many 
constraints in record keeping after World War II which might 
account for the inability of the United States service 
department to verify service in this case.  If the appellant 
believes that the certification from the service department 
is in error, however, his recourse is with the service 
department.  See Harvey v. Brown, 6 Vet. App. 416 (1994).  
Accordingly, in the absence of appropriately verified service 
of the appellant's brother for VA purposes, basic eligibility 
for benefits has not been established and the appeal must be 
denied.  



ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 



